DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) &(a)(2)  as being anticipated by applicant cited Bracken et al. (U.S. Publication No. 2014/0121999, hereinafter Bracken).
	With respect to claim 1, Bracken discloses [see fig 7 unless otherwise noted] a system for monitoring pressure transients and pipe bursts in a pipeline network, the system comprising:
   a pressure sensor configured to measure pressure in a pipe and to generate a pressure signal; a hydrophone configured to detect a change of the pressure and to generate a hydrophone signal 
   a high pass filter [part of 114, see paragraph 44] configured to receive the hydrophone signal from the hydrophone and to filter a portion of the received hydrophone signal corresponding to a particular frequency [para 59];
    a comparator [132, para 52] configured to receive the hydrophone signal filtered by the high pass filter and to generate an interrupt signal when the hydrophone signal satisfies a threshold value;
   and a microcontroller [116] configured to stay in a sleep mode until receiving from the comparator the interrupt signal generated according to the hydrophone signal, wherein the microcontroller starts to switch on the pressure sensor to obtain the pressure signal generated by the pressure sensor after being woken up.  See paragraph 52 for sleep/wake cycles. para 57 specifically shows hydrophone waking other sensors.  
	With respect to claim 2, Bracken discloses that the high pass filter is configured to filter out frequencies that are below the particular frequency from the hydrophone signal, wherein the frequencies being filtered out are irrelevant to the pressure transients being monitored.  See para 59 
	With respect to claim 3, Bracken discloses that the microcontroller, after being woken up by the interrupt signal, starts to record the pressure signal generated by the pressure sensor via a first channel and to record the hydrophone signal generated by the hydrophone via a second channel.  See paragraph 41 and consider that sensor assembly 102 has 3 independent channels 106 leading into the sensor interface [114].
	With respect to claim 4, Bracken discloses that the pressure sensor is configured to stay in the sleep mode until being woken up by the microcontroller.  See para 52

	With respect to claim 8, Bracken discloses that the microcontroller includes at least one analog to digital converter and at least one processing unit [124; fig 8]. See para 58 and note that an analogue pressure signal is turned into a digital signal and fed to the dsp, digital signal processor.  
	With respect to claim 9, Bracken discloses that the microcontroller is configured to transmit data based on the pressure signal and the hydrophone signal to a server [12, fig 1.  ] for analyzation via a computer network [22, fig 1].
	With respect to claim 10, Bracken discloses a method for monitoring pressure transients and pipe bursts in a pipeline network, the method comprising:
   generating a hydrophone signal responsive to a change of pressure in a pipe measured by a hydrophone;  [See para 57 for hydrophone, and para 64 for more details on its use]
    filtering, using a high pass filter [para 44, part of 114], a portion of the hydrophone signal corresponding to a particular frequency [para 59];  
   generating an interrupt signal when the hydrophone signal filtered by the high pass filter satisfies a threshold value; waking up a microcontroller [116] from a sleep mode responsive to receiving the interrupt signal generated based on the hydrophone signal, wherein the microcontroller switches on a pressure sensor which measures the pressure in the pipe and generates a pressure signal; and recording the pressure signal generated by the pressure sensor.  See paragraph 52 for wake/sleep cycle, para 57 specifically shows hydrophone waking other sensors. 
	With respect to claim 11, Bracken discloses that the high pass filter filters out frequencies that are below the particular frequency from the hydrophone signal, wherein the frequencies being filtered out are irrelevant to the pressure transients being monitored.  Para 59

	With respect to claim 13, Bracken discloses that the pressure sensor stays in the sleep mode until being woken up by the microcontroller.  Para 52
	With respect to claim 15, Bracken discloses that, the microcontroller returns to the sleep mode after a predetermined period of time or after completing analyzation of the pressure signal.  Para 52, 10 mins.
	With respect to claim 16, Bracken discloses that the microcontroller includes at least one analog to digital converter and at least one processing unit [124; fig 8].  See para 58 and note that an analogue pressure signal is turned into a digital signal and fed to the dsp, digital signal processor.
	With respect to claim 17, Bracken discloses further comprising: transmitting data based on the pressure signal and the hydrophone signal to a server for analyzation via a computer network.
	With respect to claim 18, Bracken discloses a device for monitoring pressure transients and pipe bursts in a pipeline network, the device comprising:
   a pressure sensor configured to measure pressure in a pipe and to generate a pressure signal; a hydrophone sensor configured to detect a change of the pressure and to generate a hydrophone signal responsive to the change of the pressure
[See fig 7, paragraph 57 shows that sensor assembly 102 includes a hydrophone and pressure sensor.  Also see paragraph 64 for how the hydrophone and pressure sensor are used]

   a comparator configured to receive the hydrophone signal filtered by the high pass filter and to generate an interrupt signal when the hydrophone signal satisfies a threshold value; para 52 “configured to wake up the processor 124 in the event that a large leak… has been detected” Whatever threshold is used to determine if the leak is large reads on the claimed threshold value
   and a microcontroller [116] configured to stay in a sleep mode until receiving from the comparator the interrupt signal generated according to the hydrophone signal, wherein the microcontroller starts to switch on the pressure sensor to obtain the pressure signal generated by the pressure sensor after being woken up [para 57].
	With respect to claim 19, Bracken discloses that the high pass filter is configured to filter out frequencies that are below the particular frequency from the hydrophone signal, wherein the frequencies being filtered out are irrelevant to the pressure transients being monitored.  See para 59
	With respect to claim 20, Bracken discloses that the microcontroller, after being woken up by the interrupt signal, starts to record the pressure signal generated by the pressure sensor via a first channel and to record the hydrophone signal generated by the hydrophone via a second channel.  See paragraph 41 and consider that sensor assembly 102 has 3 independent channels 106 leading into the sensor interface [114].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 6, 21-25, 27-32 and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken in view of Van Mourik (U.S. Patent No. 3,866,146, hereinafter Van Mourik).
	With respect to Claim 6, Bracken shows the sensor assembly 102 having amplification circuitry [see para 44] but provides no further details, such as further comprising a non-inverting amplifier and an inverting amplifier configured to process positive and negative pressure transients.
	Van Mourik shows using differential amplifiers with inverting and non-inverting inputs.  See column 2, lines 26-32.   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a non-inverting amplifier and an inverting amplifier configured to process positive and negative pressure transients in Bracken’s amplification circuitry for the benefit of being able to determine pipe burst with both positive and negative pressure readings from the pressure sensor.  
	Further citations will refer to Bracken unless otherwise noted.
	With respect to Claim 21, Bracken discloses a system for monitoring pressure transients and pipe bursts in a pipeline network, the system comprising: a pressure sensor configured to measure pressure in a pipe and to generate a pressure signal; a hydrophone configured to detect a change of the pressure and to generate a hydrophone signal responsive to the change of the pressure; [See fig 7, paragraph 57 shows that sensor assembly 102 includes a hydrophone and pressure sensor.  Also see paragraph 64 for how the hydrophone and pressure sensor are used]
     a high pass filter [part of 114, para 44] configured to receive the hydrophone signal from the hydrophone and to filter a portion of the received hydrophone signal corresponding to a particular frequency [para 59];
     a comparator [132, para 52] configured to receive an amplifier output signal [para 44] and to generate an interrupt signal when the amplifier output signal satisfies a threshold value;

	Bracken does not disclose a non-inverting amplifier configured to receive a hydrophone signal filtered by the high pass filter and to output a positive voltage signal when the hydrophone signal filtered by the high pass filter is a positive voltage signal; an inverting amplifier configured to receive the hydrophone signal filtered by the high pass filter and to output a positive voltage signal when the hydrophone signal filtered by the high pass filter is a negative voltage signal; the comparator being configured to receive an amplifier output signal output from at least one of the non-inverting amplifier or the inverting amplifier and to generate an interrupt signal when the amplifier output signal satisfies a threshold value.
	Van Mourik shows using differential amplifiers with inverting and non-inverting inputs.  See column 2, lines 26-32.   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Bracken to include a non-inverting amplifier configured to receive a hydrophone signal filtered by the high pass filter and to output a positive voltage signal when the hydrophone signal filtered by the high pass filter is a positive voltage signal; an inverting amplifier configured to receive the hydrophone signal filtered by the high pass filter and to output a positive voltage signal when the hydrophone signal filtered by the high pass filter is a negative voltage signal; the comparator being configured to receive an amplifier output signal output from at least one of the non-inverting amplifier or the inverting amplifier and to generate an interrupt signal when the amplifier 
	With respect to Claim 22, the combination of Bracken and Van Mourik disclose that the high pass filter is configured to filter out frequencies that are below the particular frequency from the hydrophone signal, wherein the frequencies being filtered out are irrelevant to the pressure transients being monitored.  See para 59
	With respect to Claim 23, the combination of Bracken and Van Mourik disclose that the microcontroller, after being woken up by the interrupt signal, starts to record the pressure signal generated by the pressure sensor via a first channel and to record the hydrophone signal generated by the hydrophone via a second channel.  See para 41 and consider that sensor assembly 102 has3 independent channels 106 leading into the sensor interface 114.
	With respect to Claim 24, the combination of Bracken and Van Mourik disclose that the pressure sensor is configured to stay in the sleep mode until being woken up by the microcontroller.  See para 52.
	With respect to Claim 25, the combination of Bracken and Van Mourik disclose that the microcontroller returns to the sleep mode after a predetermined period of time or after completing analyzation of the pressure signal.  See para 52, 10 mins.
	With respect to Claim 27, the combination of Bracken and Van Mourik disclose that the microcontroller includes at least one analog to digital converter and at least one processing unit [124; fig 8].  See para 58 and note that an analogue pressure signal is turned into a digital signal and fed to the dsp, digital signal processor.
	With respect to Claim 28, the combination of Bracken and Van Mourik disclose that the microcontroller is configured to transmit data based on the pressure signal and the hydrophone signal to a server [12; fig 1] for analyzation via a computer network [22; fig 1].

	Bracken does not disclose receiving, by a non-inverting amplifier, a hydrophone signal filtered by the high pass filter and outputting a positive voltage signal when the hydrophone signal filtered by the high pass filter is a positive voltage signal; receiving, by an inverting amplifier, the hydrophone signal filtered by the high pass filter and outputting a positive voltage signal when the hydrophone signal filtered by the high pass filter is a negative voltage signal; generating an interrupt signal when an amplifier output signal output from at least one of the non-inverting amplifier or the inverting amplifier satisfies a threshold value.
	Van Mourik shows using differential amplifiers with inverting and non-inverting inputs.  See column 2, lines 26-32.   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Bracken to receive, by a non-inverting amplifier, a hydrophone signal filtered 
	With respect to Claim 30, the combination of Bracken and Van Mourik disclose that the high pass filter filters out frequencies that are below the particular frequency from the hydrophone signal, wherein the frequencies being filtered out are irrelevant to the pressure transients being monitored.  See para 59.
	With respect to Claim 31, the combination of Bracken and Van Mourik disclose further comprising: recording, by the microcontroller after being woken by the interrupt signal, the pressure signal generated by the pressure sensor via a first channel and the hydrophone signal generated by the hydrophone via a second channel.  [para 41 and consider that sensor assembly 102 has 3 channels 106 leading into sensor interface 114]
	With respect to Claim 32, the combination of Bracken and Van Mourik disclose that the pressure sensor stays in the sleep mode until being woken up by the microcontroller.  See para 52.
	With respect to Claim 34, the combination of Bracken and Van Mourik disclose that the microcontroller returns to the sleep mode after a predetermined period of time or after completing analyzation of the pressure signal.  See para 52, 10 mins.
	With respect to Claim 35, the combination of Bracken and Van Mourik disclose that the microcontroller includes at least one analog to digital converter and at least one processing unit [124; fig 
	With respect to Claim 36, the combination of Bracken and Van Mourik disclose further comprising: transmitting data based on the pressure signal and the hydrophone signal to a server [12, fig 1] for analyzation via a computer network [22, fig 1].
	With respect to Claim 37, Bracken discloses a device for monitoring pressure transients and pipe bursts in a pipeline network, the device comprising: a pressure sensor configured to measure pressure in a pipe and to generate a pressure signal; a hydrophone sensor configured to detect a change of the pressure and to generate a hydrophone signal responsive to the change of the pressure [see fig 7, para 57 shows that sensor assembly 102 includes a hydrophone and a pressure sensor, also see para 64 for how hydrophone and pressure sensor are used]; a high pass filter [part of 114, see para 44] configured to receive the hydrophone signal from the hydrophone sensor and to filter a portion of the received hydrophone signal corresponding to a particular frequency [para 59]; an amplifier [para 44] configured to receive a hydrophone signal filtered by the high pass filter; a comparator [132, para 52] configured to receive an amplifier output signal output to generate an interrupt signal when the amplifier output signal satisfies a threshold value; and a microcontroller configured to stay in a sleep mode until receiving from the comparator the interrupt signal generated according to the amplifier output signal, wherein the microcontroller [116] starts to switch on the pressure sensor to obtain the pressure signal generated by the pressure sensor after being woken up.  See para 52 for sleep/wake cycles, para 57 specifically shows hydrophone waking other sensors.
	Bracken does not disclose a non-inverting amplifier configured to receive a hydrophone signal filtered by the high pass filter and to output a positive voltage signal when the hydrophone signal filtered by the high pass filter is a positive voltage signal; an inverting amplifier configured to receive the hydrophone signal filtered by the high pass filter and to output a positive voltage signal when the 
	Van Mourik shows using differential amplifiers with inverting and non-inverting inputs.  See column 2, lines 26-32.   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Bracken to have a non-inverting amplifier configured to receive a hydrophone signal filtered by the high pass filter and to output a positive voltage signal when the hydrophone signal filtered by the high pass filter is a positive voltage signal; an inverting amplifier configured to receive the hydrophone signal filtered by the high pass filter and to output a positive voltage signal when the hydrophone signal filtered by the high pass filter is a negative voltage signal; a comparator configured to receive an amplifier output signal output from at least one of the non-inverting amplifier or the inverting amplifier and to generate an interrupt signal when the amplifier output signal satisfies a threshold value for the benefit of being able to determine pipe burst with both positive and negative pressure readings from the pressure sensor.
	With respect to Claim 38, the combination of Bracken and Van Mourik disclose that the high pass filter is configured to filter out frequencies that are below the particular frequency from the hydrophone signal, wherein the frequencies being filtered out are irrelevant to the pressure transients being monitored.  See para 59.
	With respect to Claim 39, the combination of Bracken and Van Mourik disclose that the microcontroller, after being woken up by the interrupt signal, starts to record the pressure signal generated by the pressure sensor via a first channel and to record the hydrophone signal generated by the hydrophone via a second channel.  See para 41 and consider that sensor assembly 102 has 3 independent channels 106 leading into sensor interface 114.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken in view of Liu et al. (U.S. Publication No. 2015/0102796).
	With respect to Claim 7, Bracken does not disclose further comprising a peak detector configured to provide a maximal value of the hydrophone signal to keep the hydrophone signal stable.
	Liu shows using a peak detector connected to amplification circuitry for the benefit of producing a stable signal.  See abstract.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Bracken such that Bracken’s amplification circuitry is connected to a peak detector configured to provide a maximal value of the hydrophone signal to keep the hydrophone signal stable.
	With respect to Claim 14, Bracken does not disclose further comprising: providing, by a peak detector, a maximal value of the hydrophone signal to keep the hydrophone signal stable.
	Liu shows using a peak detector connected to amplification circuitry for the benefit of producing a stable signal.   See abstract.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Bracken such that Bracken’s amplification circuitry is connected to a peak detector configured to provide a maximal value of the hydrophone signal to keep the hydrophone signal stable.
Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken and Van Mourik  in further view of Liu.
With respect to Claim 26, the combination of Bracken and Van Mourik does not disclose further comprising a peak detector configured to provide a maximal value of the hydrophone signal to keep the hydrophone signal stable.
	Liu shows using a peak detector connected to amplification circuitry for the benefit of producing a stable signal.  See abstract.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Bracken and Van Mourik such that the amplification circuitry is connected to a peak detector configured to provide a maximal value of the hydrophone signal to keep the hydrophone signal stable.
	With respect to Claim 33, the combination of Bracken and Van Mourik does not disclose further comprising: providing, by a peak detector, a maximal value of the hydrophone signal to keep the hydrophone signal stable.
	Liu shows using a peak detector connected to amplification circuitry for the benefit of producing a stable signal.  See abstract.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Bracken and Van Mourik by providing, by a peak detector, a maximal value of the hydrophone signal to keep the hydrophone signal stable.
Response to Arguments
Applicant's arguments filed 08 March 2021 have been fully considered but they are not persuasive.
	The applicant argues that Bracken fails to disclose “a comparator configured to receive the hydrophone signal filtered by the high pass filter and to generate an interrupt signal when the hydrophone signal satisfies a threshold value.” stating that Bracken teaches, at best, “the time sleep module 132 may be configured to wake up the processor 124 in the event that a large leak, or burst has 
	Para 44 shows a high pass filter for the sensor interface, which includes the hydrophone.  Para 52 shows “the time/sleep module 132 maybe be configured to wake up the processor 124 in the event that a large leak, or burst has been detected”.  Para 57 shows the hydrophone determining when a burst occurs and awakening other sensors as needed.  The examiner finds that the use of “large leak” and “as needed” show that the hydrophone only determines a burst when some threshold is surpassed, and then generates an interrupt to wake the processor.  To assume otherwise would mean that the hydrophone always indicates a burst, regardless of measured values, which would render the prior art inoperable.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 3,851,521 shows inverting negative pressure to indicate pipe bursting.

U.S. Publication No. 2006/0101915 shows that the magnitude of the pressure signal indicates a pipe leak, see para 62.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

                                                                                                                                                                                                                                                                                                                                                        /ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855